Citation Nr: 1747537	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-03 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date prior to December 15, 2011 for the grant of service connection for coronary artery disease (ischemic heart disease).


REPRESENTATION

Veteran represented by:	Christopher F. Attig, Attorney at Law


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1965 to October 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for coronary artery disease and assigned a 60 percent rating, effective December 15, 2011.

In December 2015, the Veteran withdrew his request for a Board hearing on this matter.

In January 2016, the Board remanded this matter for further development, to include providing the Veteran with a new VA examination, and obtaining a medical opinion concerning the date of onset of the Veteran's disability.

The Board notes that since January 2016, the Veteran has perfected appeals for   entitlement to an earlier effective date, prior to October 14, 2013, for the award of a 100 percent disability rating for the service-connected coronary artery disease, as well as for entitlement to a total disability rating due to individual unemployability for the period from May 5, 2012 to October 13, 2013.  The Veteran has specifically requested to appear before the Board at a hearing to discuss these issues.  As both issues are currently pending a hearing before the Board, a determination on those matters will be the subject of a future Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law mandates that where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In its January 2016 remand, the Board directed that a VA examination be scheduled, and an opinion obtained addressing the onset of the Veteran's coronary artery disease (ischemic heart disease), with subsequent readjudication by the AOJ.  The Veteran's appeal was returned to the Board prior to any development taking place.  Indeed, no examination was scheduled as directed, nor was the effective date claim at issue readjudicated in a Supplemental Statement of the Case.  Stegall, supra.  Thus, a remand is necessary to ensure compliance with the Board's prior remand instructions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with a cardiologist or internist, if available, for his heart disease claim.  If either a cardiologist or an internist is not available, this should be made clear in the record, and the examination should be scheduled with an examiner with appropriate expertise to evaluate the Veteran's heart disease.  The VA examiner should review the Veteran's entire claims file, including the Veteran's service treatment records and a copy of the Board's January 2016 Remand, in conjunction with the examination.

The examiner should take a history from the Veteran as to the progression of the symptoms associated with his ischemic heart disease.  

Upon review of the file (to specifically include the evidence discussed in the Board's January 2016 Remand), and after examination of the Veteran, the examiner should provide a medical opinion as to the likely date of onset of the Veteran's ischemic heart disease.  

If the Veteran does not attend the VA examination, the claims file should nevertheless be reviewed by a physician with appropriate expertise for review of the file, and asked to provide an opinion as to the likely date of onset for the Veteran's ischemic heart disease.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

2. When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




